
	
		II
		110th CONGRESS
		1st Session
		S. 1124
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Levin (for himself
			 and Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to simplify, modernize, and improve public notice of and access to tax lien
		  information by providing for a national, Internet accessible, filing system for
		  Federal tax liens, and for other purposes. 
	
	
		1.Short title; amendment of 1986
			 Code
			(a)Short titleThis Act may be cited as the
			 Tax Lien Simplification
			 Act.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			2.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)The present decentralized system for filing
			 Federal tax liens in local property offices, which was established before the
			 advent of modern computers, the Internet, and e-government programs, is
			 inefficient, burdensome, and expensive.
				(2)Current technology permits the creation of
			 a centralized Federal tax lien filing system which can provide for enhanced
			 public notice of and access to accurate tax lien information in a manner that
			 is more efficient, more timely, and less burdensome than the existing tax lien
			 filing system; which would expedite the release of liens; and which would be
			 less expensive for both taxpayers and users.
				(b)PurposeThe purpose of this Act is to simplify and
			 modernize the process for filing notices of Federal tax liens, to improve
			 public access to tax lien information, and to save taxpayer dollars by
			 establishing a nationwide, Internet accessible, and fully searchable filing
			 system for Federal tax liens which would replace the current system of local
			 tax lien filings.
			3.National tax lien filing system
			(a)Filing of notice of lienSubsection (f) of section 6323 (relating to
			 validity and priority against certain persons) is amended to read as
			 follows:
				
					(f)Filing of notice; form
						(1)Filing of noticeThe notice referred to in subsection (a)
				shall be filed in the national Federal tax lien registry established under
				subsection (k). The filing of a notice of lien, or a certificate of release,
				discharge, subordination, or nonattachment of lien, in the national Federal tax
				lien registry shall be effective for purposes of determining lien priority
				regardless of the nature or location of the property interest to which the lien
				attaches.
						(2)FormThe form and content of the notice referred
				to in subsection (a) shall be prescribed by the Secretary. Such notice shall be
				valid notwithstanding any other provision of law regarding the form or content
				of a notice of lien.
						(3)Other national filing systemsThe filing of a notice of lien shall be
				governed by this title and shall not be subject to any other Federal law
				establishing a place or places for the filing of liens or encumbrances under a
				national filing
				system.
						.
			(b)Refiling of noticeParagraph (2) of section 6323(g) (relating
			 to refiling of notice) is amended to read as follows:
				
					(2)RefilingA notice of lien may be refiled in the
				national Federal tax lien registry established under subsection
				(k).
					.
			(c)Release of tax liens or discharge of
			 property
				(1)In generalSection 6325(a) (relating to release of
			 lien) is amended by inserting , and shall cause the certificate of
			 release to be filed in the national Federal tax lien registry established under
			 section 6323(k), after internal revenue tax.
				(2)Release of tax liens expedited from 30 to
			 10 daysSection 6325(a)
			 (relating to release of lien) is amended by striking not later than 30
			 days and inserting not later than 10 days.
				(3)Discharge of property from
			 lienSection 6325(b)
			 (relating to discharge of property) is amended—
					(A)by inserting , and shall cause the
			 certificate of discharge to be filed in the national Federal tax lien registry
			 established under section 6323(k), after under this
			 chapter in paragraph (1),
					(B)by inserting , and shall cause the
			 certificate of discharge to be filed in such national Federal tax lien
			 registry, after property subject to the lien in
			 paragraph (2),
					(C)by inserting , and shall cause the
			 certificate of discharge to be filed in such national Federal tax lien
			 registry, after property subject to the lien in
			 paragraph (3), and
					(D)by inserting , and shall cause the
			 certificate of discharge of property to be filed in such national Federal tax
			 lien registry, after certificate of discharge of such
			 property in paragraph (4).
					(4)Discharge of property from estate or gift
			 tax lienSection 6325(c)
			 (relating to estate or gift tax) is amended by inserting , and shall
			 cause the certificate of discharge to be filed in the national Federal tax lien
			 registry established under section 6323(k), after imposed by
			 section 6324.
				(5)Subordination of lienSection 6325(d) (relating to subordination
			 of lien) is amended by inserting , and shall cause the certificate of
			 subordination to be filed in the national Federal tax lien registry established
			 under section 6323(k), after subject to such
			 lien.
				(6)Nonattachment of lienSection 6325(e) (relating to nonattachment
			 of lien) is amended by inserting , and shall cause the certificate of
			 nonattachment to be filed in the national Federal tax lien registry established
			 under section 6323(k), after property of such
			 person.
				(7)Effect of certificateParagraphs (1) and (2)(B) of section
			 6325(f) (relating to effect of certificate) are each amended by striking
			 in the same office as the notice of lien to which it relates is filed
			 (if such notice of lien has been filed) and inserting in the
			 national Federal tax lien registry established under section
			 6323(k).
				(8)Release following administrative
			 appealSection 6326(b)
			 (relating to certificate of release) is amended—
					(A)by striking and shall
			 include and insert , shall include, and
					(B)by inserting , and shall cause the
			 certificate of release to be filed in the national Federal tax lien registry
			 established under section 6323(k), after
			 erroneous.
					(9)Conforming amendmentsSection 6325 is amended by striking
			 subsection (g) and by redesignating subsection (h) as subsection (g).
				(d)National Federal tax lien registry
				(1)In generalSection 6323 is amended by adding at the
			 end the following new subsection:
					
						(k)National registryThe national Federal tax lien registry
				referred to in subsection (f)(1) shall be established and maintained by the
				Secretary and shall be accessible to and searchable by the public through the
				Internet at no cost to access or search. The registry shall identify the
				taxpayer to whom the Federal tax lien applies and reflect the date and time the
				notice of lien was filed, and shall be made searchable by, at a minimum,
				taxpayer name, the State of the taxpayer’s address as shown on the notice of
				lien, the type of tax, and the tax period, and, when the Secretary determines
				it is feasible, by property. The registry shall also provide for the filing of
				certificates of release, discharge, subordination, and nonattachment of Federal
				tax liens, as authorized in sections 6325 and 6326, and may provide for
				publishing such other documents or information with respect to Federal tax
				liens as the Secretary may by regulation
				provide.
						.
				(2)Administrative actionThe Secretary of the Treasury shall issue
			 regulations or other guidance providing for the maintenance and use of the
			 national Federal tax lien registry established under section 6323(k) of the
			 Internal Revenue Code of 1986. The Secretary of the Treasury shall take
			 appropriate steps to secure and prevent tampering with the data recorded
			 therein. Prior to implementation of such registry, the Secretary of the
			 Treasury shall review the information currently provided in public lien filings
			 and determine whether any such information should be excluded or protected from
			 public viewing in such registry.
				(e)Transition rulesThe Secretary of the Treasury may by
			 regulation prescribe for the continued filing of notices of Federal tax lien in
			 the offices of the States, counties and other governmental subdivisions after
			 December 31, 2008, for an appropriate period to permit an orderly transition to
			 the national Federal tax lien registry established under section 6323(k) of the
			 Internal Revenue Code of 1986.
			(f)Effective
			 dateThe amendments made by
			 this section shall apply to notices of lien filed after December 31, 2008. The
			 national Federal tax lien registry (established under section 6323(k) of the
			 Internal Revenue Code of 1986) shall be made operational as of January 1, 2009,
			 whether or not the Secretary of the Treasury has promulgated final regulations
			 establishing such registry.
			
